IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50199
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NATHANIEL McCLAINE,

                                     Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA 94 CR 157
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Nathaniel McClaine appeals his conviction for possession

with the intent to distribute cocaine base within 1000 feet of a

public school and using and carrying a firearm during and in

relation to that offense.

     He argues that the search of the vehicle amounted to an

illegal exploratory search beyond the bounds of the search

warrant.   The vehicle was included in the warrant as a portion of

the premises to be searched.   To the extent that McClaine argues

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-50199
                                  -2-

that there was no probable cause to search, the law enforcement

agents relied upon the warrant, with the vehicle's description,

and McClaine does not contend that the supporting affidavit was

barebones.    Thus, the good-faith exception to the exclusionary

rule would apply.     See United States v. Satterwhite, 980 F.2d

317, 320-21 (5th Cir. 1992).

       McClaine argues that the district court should have

excluded, pursuant to Fed. R. Crim. P. 11(e)(6)(C) and (D), his

statements made to law enforcement officers.       This contention was

not raised before the district court.       Under Fed. R. Crim. P.

52(b), this court may correct forfeited errors only when the

appellant shows the following factors:       (1) there is an error,

(2) that is clear or obvious, and (3) that affects his

substantial rights.    United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc) (citing United States v. Olano,

113 S. Ct. 1770, 1776-79 (1993)), cert. denied, 115 S. Ct. 1266

(1995).    If these factors are established, the decision to

correct the forfeited error is within the sound discretion of the

court, and the court will not exercise that discretion unless the

error seriously affects the fairness, integrity or public

reputation of judicial proceedings.     Olano, 113 S. Ct. at 1778.

       Rule 11(e)(6)(D) is inapplicable to the circumstances.

Moreover, nothing in the record indicates that plea negotiations

occurred between McClaine and the law enforcement agent.       Thus,

no error occurred, plain or otherwise.       See Calverley, 37 F.3d at

162.

       AFFIRMED.